Exhibit 10.5
AMENDMENT TO THE
CONTRIBUTION AND EXCHANGE AGREEMENT
DATED AS OF MARCH 20, 2007
AMONG
GSC INVESTMENT LLC,
GSC CDO III L.L.C.,
GSCP (NJ), L.P.,
AND
THE OTHER INVESTORS PARTY HERETO
     This AMENDMENT TO THE CONTRIBUTION AND EXCHANGE AGREEMENT (the “Amendment”)
dated as of March 20, 2007 by and among GSC Investments LLC, a Maryland limited
liability company (“Newco”), GSC CDO III, L.L.C., a Delaware limited liability
company (the “Class A Investor”) and the persons identified below (collectively,
the “Class B Investors,” together with the Class A Investor, the “Investors”)
and GSCP (NJ), L.P., a Delaware limited partnership (the “Manager,” together
with Newco and the Investors, the “Parties”).
     WHEREAS the Parties entered into the Contribution and Exchange Agreement
dated October 17, 2006 (the “Agreement”) with respect to the contribution to
Newco (i) of certain general partner and limited partner interests in GSC
Partners CDO GP III, L.P., a Cayman Islands exempted limited partnership ( “CDO
III GP”), by the Investors and the Manager, and (ii) of the rights and
obligations of the Manager under the Collateral Management Agreement dated as of
November 5, 2001 (the “Collateral Management Agreement”) in exchange for common
shares of Newco (“Common Shares”);
     WHEREAS CDO III GP is the general partner of GSC Partners CDO Investors
III, L.P., a Cayman Island exempted limited partnership, which owns all of the
outstanding Subordinated Notes of GSC Partners CDO Fund III, Limited, a Cayman
Islands company (“CDO Fund III”); and
     WHEREAS the Parties wish to amend the Agreement in accordance with
Section 5.01 of the Agreement.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby mutually acknowledged, the parties hereby agree as follows:
     Section 1.01. Purchase of Role as Collateral Manager. In lieu of Newco’s
obligation to deliver Common Shares to the Manager in consideration of the
Manager’s assignment of the Collateral Management Agreement to Newco pursuant to
and in accordance with Section 1.01(b) of the Agreement, Newco shall, subject to
the following terms and conditions, pay to the Manager cash consideration in the
amount equal to the fair value of the role as collateral manager of CDO Fund
III. The fair value of the role as collateral manager of CDO Fund III shall be
calculated by a majority of Newco’s independent directors acting in good faith
by considering the aggregate value of the management fees that would be payable
to Newco under the Collateral Management Agreement from the date of the
assignment through the date of maturity of the financing entered into by CDO
Fund III. The cash payable by Newco to the Manager pursuant to the immediately
preceding sentence shall be delivered on such date as may be agreed between
Newco and the Manager.
     Section 1.02. Waiver of Conditions to Transfer Limited Partner Interests.
(a) As general partner of CDO III GP, the Class A Investor hereby agrees to
waive the conditions set forth in Sections 10.1(b)(i), 10.1(b)(ii),
10.1(b)(iii), 10.1(b)(iv), 10.1(b)(v), 10.1(b)(vi), 10.1(b)(vii) and 10.1(c) of
the Amended and Restated Limited Partnership Agreement of CDO III GP dated
October 16, 2001 with respect to the transfer of the Class B Investors limited
partner interests.
     (b) Power of Attorney. Each of the Class B Investors hereby appoints the
Class A Investor to act as attorney-in-fact for such Class B Investor for the
purpose of effecting the transfer of such Class B Investor’s limited partner
interests in CDO III GP and any other documents in connection therewith.
     Section 1.03. Deficit Amount. The Class A Investor and the Class B
Investors hereby severally agree to make an additional contribution to Newco in
cash equal to such Investor’s Pro Rata Share of the Deficit Amount, if any,
within five business days following receipt of a written demand by Newco;
provided that no Investor shall be obligated under this provision to pay an
amount in aggregate in excess of such Investor’s Pro Rata Share of $5,000,000.
Newco shall make a written demand with respect to the Deficit Amount not less
than 120 days nor more than 150 days after the date hereof. No additional Common
Shares will be issued to the Investors.
     “Deficit Amount” means an amount, if any, as determined by Newco, by which
the actual aggregate distributions received by Newco with respect to the GP
Interest and LP Interests are less than the fair value of such Interests as of
the date hereof.

2



--------------------------------------------------------------------------------



 



     “Pro Rata Share” means, with respect to each Investor, a percentage
determined by dividing the number of Common Shares issued pursuant to
Section 1.01 of the Agreement to such Investor by the total number of Common
Shares issued under Section 1.01 of the Agreement to all of the Investors.
     Section 1.04. Governing Law. This Amendment is made and shall be governed
by and construed in all respects in accordance with the laws of the State of New
York, without regard to the principles of conflicts of laws thereof.
     Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed in the Agreement.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

                  GSC INVESTMENT LLC
 
           
 
  By:   /s/ Richard T. Allorto
 
Name: Richard T. Allorto    
 
      Title: Chief Financial Officer    
 
                GSC CDO III L.L.C.
 
                By: GSCP (NJ) Holdings, L.P. as its sole member
 
                By: GSCP (NJ), Inc., as its General Partner
 
           
 
  By:   /s/ David L. Goret
 
Name: David L. Goret    
 
      Title: Managing Director and Secretary    
 
           
 
  GSCP   (NJ), L.P.    
 
                By: GSCP (NJ), Inc., as its General Partner
 
           
 
  By:   /s/ David L. Goret
 
Name: David L. Goret    
 
      Title: Managing Director and Secretary    
 
                Class B Investors:  
 
      /s/ Thomas J. Libassi
 
Thomas J. Libassi    

4



--------------------------------------------------------------------------------



 



         
 
  /s/ Richard M. Hayden
 
Richard M. Hayden    
 
       
 
  /s/ Thomas V. Inglesby
 
Thomas V. Inglesby    
 
       
 
  /s/ Robert A. Hamwee
 
Robert A. Hamwee    
 
       
 
  /s/ Keith W. Abell
 
Keith W. Abell    

             
 
  HANNA FRANK INVESTMENTS LLC    
 
           
 
  By:   /s/ Peter Frank
 
Name: Peter Frank    
 
      Title: Managing Member    
 
                GREENWICH STREET CAPITAL PARTNERS II, L.P.
 
                By: Greenwich Street Investments II, L.L.C., as its General
Partner
 
           
 
  By:   /s/ Thomas V. Inglesby
 
Name: Thomas V. Inglesby    
 
      Title: Managing Member    

5